Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/605,419 filed on 10/15/2019 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/10/2019, 10/30/2020, 4/16/2021 and 7/08/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asthana (US 2013/0097304).

As per claim 1, Asthana discloses an electric apparatus, comprising:
a processing unit (Paragraph 62); and
a memory (Paragraph 62), coupled to the processing unit and containing instructions stored thereon, the instructions cause the electric apparatus to perform operations upon being executed by the processing unit, the operations comprise:
acquiring profile based on behavior data in using cloud (Fig. 4, 402 “Customer Profile”);
acquiring running status data of cloud resource (Fig. 4, 402 “HW/SW Resource Usage”); and
generating cloud management suggestion at least according to the profile and the running status data of cloud resource (Fig. 4, 410, 420).

As per claim 2, Asthana further discloses wherein the profile comprises a cloud- user profile, and the acquiring profile based on behavior data in using cloud comprises:
acquiring behavior data in using cloud of a cloud user; and generating the cloud-user profile according to the behavior data in using cloud of the cloud user (Paragraph 5 “method including receiving a dynamic reliability profile (DRP) associated with a customer of a cloud provider where the DRP specifies reliability parameters of the customer as a function of both time and requirements of an application or service of the customer, and determining configuration of cloud resources for the customer based on the DRP of the customer.”).

As per claim 3, Asthana further discloses wherein the profile comprises cloud- tenant profile, and the acquiring profile based on the behavior data in using cloud comprises:
acquiring cloud-user profile of a plurality of cloud users; and generating the cloud-tenant profile according to the cloud-user profile of the plurality of cloud users (Paragraph 5 “method including receiving a dynamic reliability profile (DRP) associated with a customer of a 

As per claim 5, it is a method claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 6, it is a method claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 7, it is a method claim having similar limitations as cited in claim 3 and is thus rejected under the same rationale.

As per claim 9, it is a method claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.

As per claim 15, it is a method claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana in view of Sierhuis (US 20160180222).

As per claim 4, Asthana does not expressly disclose but Sierhuis discloses wherein the generating cloud management suggestion at least according to the profile and the running status data of cloud resource comprises:
sending the profile and the running status data of cloud resource to a third-party Bot module (Paragraphs 45-46), and
acquiring the cloud management suggestion returned by the third-party Bot module (Paragraphs 45-46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides for the purpose of identifying a user’s needs and reacting to them in a natural language manner. In this way, the combination benefits by the increased usability of the product. 

As per claim 8, it is a method claim having similar limitations as cited in claim 4 and is thus rejected under the same rationale.

As per claim 10, Asthana does not expressly disclose but Sierhuis discloses wherein the sending the profile and the running status data of cloud resource to a third-party Bot module comprises:
selecting a third-party Bot module from a plurality of third-party Bot modules according to the profile and the running status data of cloud resource, and sending the profile and the running status data of cloud resource to the selected third- party Bot module (Paragraphs 45-46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides 

As per claim 11, Asthana does not expressly disclose but Sierhuis discloses further comprising:
receiving feedback information from a cloud user, and performing ranking on the plurality of third-party Bot modules according to the feedback information (Paragraphs 45-46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides for the purpose of identifying a user’s needs and reacting to them in a natural language manner. In this way, the combination benefits by the increased usability of the product. 

As per claim 12, Asthana does not expressly disclose but Sierhuis discloses further comprising:
pushing the cloud management suggestion to a cloud user in conversation (Paragraph 81).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides for the purpose of identifying a user’s needs and reacting to them in a natural language manner. In this way, the combination benefits by the increased usability of the product. 

As per claim 13, Asthana does not expressly disclose but Sierhuis discloses further comprising:
acquiring input information of the cloud user during conversation; acquiring another cloud management suggestion according to the profile, the running status data of cloud resource, and the input information of the cloud user; and pushing the another cloud management suggestion to the cloud user (Paragraph 81).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides for the purpose of identifying a user’s needs and reacting to them in a natural language manner. In this way, the combination benefits by the increased usability of the product. 

As per claim 14, Asthana further discloses further comprising:
acquiring a preset cloud management template; the generating cloud management suggestion at least according to the profile and the running status data of cloud resource comprises: generating cloud management suggestion according to the profile, the running status data of cloud resource and the preset cloud management template (Paragraph 79).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Asthana to include the teachings of Sierhuis because it provides for the purpose of identifying a user’s needs and reacting to them in a natural language manner. In this way, the combination benefits by the increased usability of the product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/29/2021